Title: 23 July., 23 July 1776
From: Adams, John,Continental Congress, Board of War
To: 


       
       23 July. The congress resolved, despite allegations, to allow Col. Lewis Dubois to proceed in recruiting his regiment as originally planned; to inform Washington of the confidence the congress had in his military judgment in disposing troops and of its approval of the loan to the New York Convention; and to appoint M. St. Martin lieutenant colonel as an engineer (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 5:602–603; Note: An additional resolution immediately following concerning the appointment of Dr. David Griffith as chaplain and surgeon in the Third Regiment of Virginia may have proceeded from the same report).
      